GENEIRAL




HonOrc.bl4
        ,m Jo &lllm
haa* AttQae&-
Hlwy l%w~
&a0k4tm114, Toxa4

Dmar arc                          OpiaioBBOO C-1664
                                  Ber Dow a o-8     4ohool di&riot
                                  '+'U4t44YaOat4 hl4 OfflOOw mmi82
                                   out of th6 dirtriot~18rhlahho rr
                                   l14ot4dtru4t.01

      Wm arm in rooolpt of your 14tt4rof Beptm4b4rSO, lSS9, r4qua4b
lag the opirio~of thir Ikputmmt a4 to whothor a trurte4 of a 404mom
4oh001di8trlo%Yaoat44 4Uoh offlo.Ipraorire: Out Of th6 o-ON rohool
dbtriot la which % or #ho wan duly lleot4d tmmtw.

    ~ Art&o10 2746, B.C.& 1926, rolatim&to oomau rohool dlrtriotr,
praiid46ia prb a4 foll6w61

  *...   NOp 4 r 4 Ol
                    ah11 b4 tl'U4tMWhO OUaOt~lWid Wd nit4 th4 &6li4h
  loyrag4 iatslllgibly,  ud who ha6 aot B668~a roridoatof 6uoh dirtriot
  fw~rlx moath6 prlorh,hi8 6146tioa. Prwidle 40 p6r4ca rhall b quil-
,iflaQ a4 t4'U6$44 mlma4 ha i4 a pvopmrtytaxpayer ia th4 dirtrbt to
  rhioh he ir 414ot6dud othmrwi66 a qmlifird  rohr la 4aid dlitdot.
  . . .I

      ThU Dmpx-kaawtwtatmd la a letter opinioraddr6446dto Boa. B*
A. YOU& dated juls 7, 1966, tbt,

"Thmrdbro, 4 rdrior to yw tuna upoa cho qu44tioaof fh4 party'4
r88idoaoo.   iri#id4ao6I6 largelya qu66tio8of faot,tol!ad4temimd bJI
a juryi MrCior      14 a faotor in the qu64tio4of n8ldam6    M&oh 18
gir48 gr4at ootiroIliy wight. &though a par408who ha4 b404 414ot6d
tm4tti nky forfilt   %h* right                                  of th
                                to that off%00 w am lb a a dc a ma ntm
r 8dd8a n&oh
           w     qualif544moh p8r8om for 4uoh offloe,aad althougha
p6mor.el4ot6dintho offY.06     mrt rviataira 006tbwd rwldemoo 18 the
di6CrioC frgmkhbh he wat 416ot6d,,re41d684e     16 to l16det4rmi66d9 a
refereaoato tha -'a        dsolaratio608 irfoatioaUa,bythl prr6yf4
lo t8nhioh eviderooauoh la%e&ioa.”

        Ia Sealyv.   6ootb (TCA 1926) 11 8.X. (2d) 606, It is atatod:
Hon. W. J. IIuller,
                  page 2 (O-1634)



         4Furth4rmor4,  th4 laoordahow that thm app6lLu;b,84Uy~i4
         mt sow a rar~duf oifi448of the 4ohooldimtrlo%,lnd br
         rmxmd with hlr finally to aaothw ooua+q,a8d, 6brmfora,
         ha 14 no6 now quallfird to aot am %ru4brrof fhr RonlqrPoint
         Bohool Dbtriote It follow4that,whdhmr h4 did a did ro2
         la ho6 r44lg am +ru4+44bmforr ha m4d hi4 rwiduoa.6o
         uothmr   oow*, koom44 a no06 qurmt~or, ri*4e,rru      *bough
         thr ardor l ppalod frar rhouldk rawrood, applla8t nuld
         6&h   rothiy prorally, nor wculd,thr  roh401d&mtrlot
         thorrby."

          I6 la our oplabm 6ha6 .lf 6ho oommm4oAooldlmbriof  ~4~04 I\
qumr6lo~mwod m6 of bh4 mason rohooldir 6r Muador luoh h4t4 ud air-
ow44buro4444 60 nlia@imh No rorideaor thmrain,6k4 offiw of rohool
Wwbo4 *ioh kr hold mm iharoby vaoa6ab Homar, if maid W44~04 34Fb
bho dlr6rlo6 oal~r6aaporarily with 10 iatotilo860 OhUgO him nrldarw,
6~0k Ln60n6108klag mupporkd    v 6h4 f40C ud 0~rOW46~004 , 6h4 Offh4
of mohooltruoko hold by him would rot by thd,f#o’J Joao km4414YUW~.

                                              Your4 vary amlp
                                          ATTo%mmmhLoFmA8

                                          $ /a/ Qmoil Q* amok